DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 with species election of NKX2.5 in the reply filed on July 21, 2022 is acknowledged.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-17 are under examination on the merits in the instant case.

Claim Objections
Claims 2-15 and 17 are objected to because of the following informalities: “A method” should be “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 recite “promoting a desired therapeutic outcome”. The word “desired” is a relative term that is not clearly defined. Note that the meaning of “desired” is not the same for every individual but instead is variable for different individuals. As such, the clear metes and bounds pertaining to the “desired therapeutic outcome” cannot be ascertained.
Claims 9-10 recite that “the step of detecting the presence of at least one mutated gene” is “in combination with evaluation of at least one environmental factor”. It is unclear how “environmental factor” evaluation can detect a mutated gene. For examination purpose, “evaluation of at least one environmental factor” will be interpreted as an additional method step that is separate and distinct from step (a). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 5,807,678).
Miller teaches a method of “prenatal diagnosis” carried out “on a fetus” comprising detecting the presence of mutations in hStAR causing congenital lipoid adrenal hyperplasia (lipoid CAH) and treating lipoid CAH by providing gene therapy “by supplying to the human an effective amount of a gene product of a human StAR gene”. See columns 1-2, 11(line 66), 12 (lines 4-9).
Accordingly, claims 1 and 16-17 are described by Miller et al.

Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (US 6,399,585 B1).
Larson teaches a method of treating “congenital absence of vas deferens” that is associated with CFTR deficiency caused by mutations in the CFTR gene by providing “in utero gene transfer” comprising providing a human fetus identified to have CFTR deficiency “an adenoviral vector comprising a gene encoding a functional CFTR protein”, wherein the human fetus is at 10-week gestation. See columns 14-16, 20-21; claim 1.
Accordingly, claims 1 and 16-17 are described by Larson et al.

Claims 1-5, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheffield et al. (US 6,087,107).
Sheffield teaches a method of diagnosing a congenital heart disease by detecting mutations in FKHL7 that “negatively impact normal (wildtype) functioning” of FKHL7, thereby resulting in “a congenital heart disease phenotype” and treating the disease by administering a pharmaceutically effective amount of a composition comprising an FKHL7 therapeutic” such as “gene therapy” that delivers an expression vector (e.g., “viral transfer” or “non-viral”) encoding “a functional FKHL7” that “upregulates expression of an FKHL7 gene” “so as to reconstitute the function of” or “agonizing a wildtype FKHL7”, wherein the “viral vector system” encoding a transgene “is typically a replication-defective retrovirus”. See columns 1-2, 4, 5 (lines 61-65), 7 (lines 14-21), 13, 24 (lines 31-44), 41 (lines 38-40), column 57 (lines 47-58), and columns 59-60.
Accordingly, claims 1-5, 11-12, and 16 are described by Sheffield et al.

Claims 1-5, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsanis et al. (US 2010/0130429 A1).
Katsanis teaches that mutations in the BBS10 gene are associated with “congenital heart defects” thus detection of BBS10 mutations is a diagnostic indicator of congenital heart defects and that the BBS10 mutation-associated diseases can be treated by “gene therapy” that delivers a “wild-type BBS10 gene” in a gene therapy vector such as an “AAV” vector. See paragraphs 0114, 0116, 0153, 0161, 0168; claims 22, 39-40.
Accordingly, claims 1-5, 11-12, and 16 are described by Katsanis et al. 

Claims 1-5, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culiat (US 2010/0273713 A1).
Culit teaches a method of diagnosing and treating congenital heart defects in a subject in need thereof comprising detecting the presence of a mutation in the Nell1 gene and administering an effective amount of a nucleic acid coding for a Nell1 protein, wherein the nucleic acid is incorporated into a recombinant vector such as AAV vector “suitable for use in gene therapy”. See paragraphs 0005-0010 and 0090-0092; claim 26.
Accordingly, claims 1-5, 11-12, and 16 are described by Culiat. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Circulation, 1997, 96:3561-3569) in view of Tomi et al. (Journal of Pharmaceutical Sciences, 2011, 100:3708-3718), Sheffield et al. (US 6,087,107), Elliott et al. (Journal of the American College of Cardiology, 2003, 41:2072-2076), Agay-Shay et al. (Environmental Research, 2013, 124:28-34).
Woo teaches that “intraplacental embryonic gene transfer” of an adenoviral expression vector encoding a therapeutic transgene in utero is “an important therapeutic option in the treatment of congenital diseases of the heart” as the transgene expression is “localized to cardiomyocytes” with “minimal maternal exposure to the vector”, wherein the “fetal gene transfer may pose a unique opportunity to establish immune tolerance with the hope of achieving indefinite transgene persistence” “before phenotypic manifestations of abnormalities.” See pages 8-10 of the attached copy.
Woo teaches that “markedly more efficient cardiac gene transfer” via in utero placental injection is achieved “when the heart-to-liver mass ratio is high” such that earlier fetal gene transfer (e.g., E12.5) provides improved cardiac transgene expression than gene transfer at older ages (e.g., E15.5, neonatal, adult) thus reports that “in utero cardiac gene transfer via intraplacental delivery of recombinant adenovirus” at an early embryonic/fetal age is a useful therapeutic strategy that “results in transgene expression in cardiac cells.” See title; pages 1 and 9.
Woo does not teach an adenoviral vector encoding NKX2.5 for treatment of HLHS. Woo also does not teach that the fetal gene transfer is performed during the first trimester of pregnancy.
Tomi teaches that “for most of the first trimester of pregnancy, maternal blood flow to the placenta is limited”. See page 3710.
Tomi teaches that “main functional units of the placenta are the fetus-derived chorionic vilii, which carry fetoplacental vessels.” See pages 3708-3709; Figure 1.
Tomi teaches, “Fetoplacental vessels develop inside villi approximately a week after implantation.” See page 3710.
Sheffield teaches that “diagnostic assays” for detecting mutations of a gene causing a congenital heart disease include “prenatal diagnosis” that uses “fetal nucleic acid samples” for “performing prenatal testing” prior to performing a “gene therapy” for delivering a therapeutic gene to a subject in need of treatment. See columns 46 and 53. 
Elliott teaches that NKX2.5 mutations cause congenital heart diseases (CHD) including atrial septal defect (ASD) and hypoplastic left heart syndrome (HLHS). See pages 2072-2073.
	Agay-Shay reports that the finding that “an association between multiple congenital heart defects and gestational exposure to PM10 provided additional evidence that in-utero exposure to air pollution increases the risk of cardiac defects.” See page 32.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Woo’s “fetal gene transfer” for “treatment of congenital diseases of the heart” by “in utero cardiac gene transfer via intraplacental delivery” of an adenoviral vector, which encodes a wild-type NKX2.5. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide an effective and efficient treatment of a congenital heart disease to a fetus having a pathological mutation in NKX2.5, because a gene therapy that administers a vector encoding a normal, wild-type gene to a subject having a congenital heart disease (CHD) caused by a mutation in the gene was an art-recognized CHD treatment methodology as evidenced by Sheffield, and because mutations in NKX2.5 were known to cause CHD including ASD and HLHS as taught by Elliott. Hence, one of ordinary skill in the art would have readily and predictably recognized that Woo’s disclosed method, which was deemed as “an important therapeutic option in the treatment of congenital diseases of the heart”, would be applicable to treating a fetus by in utero gene therapy via intraplacental delivery of a vector encoding an NKX2.5 wild-type transgene. One of ordinary skill in the art would have been motivated to practice the fetal gene therapy that administers a wild-type gene sequence of NKX2.5 during the first trimester of pregnancy in order to provide efficient NKX2.5 expression in the developing heart of the fetus “before phenotypic manifestations of abnormalities” and without affecting the mother while providing “immune tolerance” to the fetus, because an early, fetal/embryonic intraplacental delivery “when the heart-to-liver mass ratio is high” was known to provide efficient and effective cardiac expression of a transgene with “minimal maternal exposure to the vector” as taught by Woo, wherein the “minimal maternal exposure to the vector” would have been reasonably expected to occur during the first trimester of pregnancy in view of the art-recognized knowledge that placental transfer between the mother and the fetus is limited such that “for most of the first trimester of pregnancy, maternal blood flow to the placenta is limited” as disclosed by Tomi. One of ordinary skill in the art would have reasonably practiced the intraplacental delivery of the wild-type NKX2.5-encoding vector via chorionic villi in order to effectively deliver and express the wild-type NKX2.5 gene in the developing heart of the fetus via “fetoplacental vessels” carried by the “fetus-derived chorionic vilii”, because the villi containing fetoplacental vessels were known to develop “approximately a week after implantation” thus were known to be present within the first trimester of pregnancy, and because it was art-recognized knowledge that the “main functional units of the placenta are the fetus-derived chorionic vilii, which carry fetoplacental vessels.”
	One of ordinary skill in the art to would also have been motivated, with a reasonable expectation of success, to practice “prenatal diagnosis” or “prenatal testing” using “fetal nucleic acid samples” prior to practicing in utero intraplacental delivery of the wild-type NKX2.5-encoding vector so as to ascertain that the fetus being treated for NKX2.5 mutation-associated CHD indeed has an art-recognized mutation in the NKX2.5 gene known to cause CHD in view of the fact that “prenatal diagnosis” or “prenatal testing” using “fetal nucleic acid samples” was an art-recognized method step involved in gene therapy as evidenced by Sheffield. One of ordinary skill in the art would also have additionally included evaluation of “gestational exposure” to air pollution prior to gene therapy in order to further ascertain that the fetus being treated has the risk of CHD, because gestational exposure to air pollution was known to increase the risk of CHD as evidenced by Agay-Shay, who reported that “an association between multiple congenital heart defects and gestational exposure to PM10 provided additional evidence that in-utero exposure to air pollution increases the risk of cardiac defects.”
	In view of the foregoing, claims 1-17 taken as a whole would have been prima facie obvious before the effective filing date. 
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635